TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00468-CV


                           Jim Brown and Patricia Brown, Appellants

                                                  v.

     Resnick Properties, LLC; and Hunter Rentals & Property Management, Appellees




           FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
         NO. 85961, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING


                                             ORDER


PER CURIAM

                 Appellants Jim Brown and Patricia Brown filed their notice of appeal on

July 13, 2017. The reporter’s record was due on September 11, 2017. On September 21, 2017,

this Court sent court reporter Terry Johnston notice that the reporter’s record was overdue and

asked him to send this Court a written explanation for the delay and an estimate of when the

record would be complete. We requested that a response be filed no later than October 2, 2017.

To date, he has not tendered the record or a response.

                 We therefore order Mr. Johnston to file the reporter’s record in this cause no later

than November 15, 2017. See Tex. R. App. P. 37.3(a). Failure to file the record will result in

Mr. Johnston being called before the Court to show cause why he should not be held in contempt

of this order.
              It is ordered on October 16, 2017.



Before Justices Puryear, Field, and Bourland